Citation Nr: 1147188	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gastrointestinal reflux disease.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in June 2007, a statement of the case was issued in April 2008, and a substantive appeal was received in April 2008.

In an April 2008 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), and assigned an initial 50 percent rating, effective March 10, 2006, the date of receipt of the Veteran's original claim.  The grant of service connection for PTSD constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The issues of entitlement to service connection for gastrointestinal reflux disease, COPD, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.

2.  Tinnitus was not manifested during service, and current tinnitus is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In March 2006, a VCAA letter was issued to the Veteran with regard to his claims of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.   The evidence of record contains the Veteran's service treatment records, VA outpatient treatment records, and a private audiogram and opinions from a private physician.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In November 2006, the Veteran was afforded a VA audiological examination, and an etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hearing loss and tinnitus issues in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran served in the United States Air Force.  The Veteran's DD Form 214 reflects that his military occupational specialty was aircraft mechanic.

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  On audiometric testing conducted on May 9, 1964, for enlistment purposes, converted puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
20

15
LEFT
25
20
20

15

On audiometric testing conducted on May 14, 1964, converted puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0

15
LEFT
15
0
20

15


Service treatment records are negative for pertinent complaints or findings pertaining to hearing loss or tinnitus.  

On audiometric testing conducted in July 1966 for purposes of a flight physical converted puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
10
15
15
LEFT
30
15
20
15
15

On a July 1966 Report of Medical History completed by the Veteran, he checked the 'No' box for 'hearing loss.'  


On audiometric testing conducted in April 1967, for purposes of an annual exam, converted puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
0
0
0
-5
LEFT
15
10
0
0
-5

It was noted that the Veteran's primary noise exposure was aircraft, C-130-E, and his primary work area was the hanger shop.  He had been in his current job for 5 months.  With regard to the 'ear protection worn,' the 'yes' box is checked.  

On separation examination in March 1968, audiometric testing reflected puretone findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On a March 1968 Report of Medical History completed by the Veteran for separation purposes, he checked the 'No' box for 'hearing loss.'  

In March 2006, the Veteran filed claims of service connection for bilateral hearing loss and tinnitus.  

In November 2006, the Veteran underwent a VA examination.  The examiner noted review of the service treatment records and stated that all of the audiograms conducted during service revealed hearing within normal limits in both ears.  The examiner noted that a review of VA treatment records showed a diagnosis of presbycusis, but the examiner was unable to locate the specific VA record in the claims folder.  The Veteran complained of bilateral hearing loss since service which had gotten progressively worse.  He noted difficulty hearing in restaurants and other noisy environments.  It was noted that he served in the Air Force as an aircraft mechanic and was assistant crew chief on jet aircraft.  During service, he was exposed to jet aircraft engine noise, small arms gunfire, mortars, usually without hearing protection.  He was in Vietnam for 65 days with some combat situation exposure.  Post-service, he was exposed to small power tools through aluminum fabrication work for 20 to 25 years, usually with hearing protection while in the shop area.  He had been using bilateral hearing aids for about 6 months.  He reported a history of bilateral tinnitus which is constant.  He reported that his tinnitus began in service and ranges from mild to moderately severe, a "ringing" sound that sounds like a phone ringing.  

Upon audiometric testing, the VA examiner diagnosed normal to moderately severe sensorineural hearing loss, right ear, and normal to severe sensorineural hearing loss, left ear.  The examiner stated that the Veteran's reported military noise exposure, generally without hearing protection, sounded significant.  However, he also reported some significant civilian occupational noise exposure, reportedly with hearing protection generally.  He reported onset of hearing loss and tinnitus during service, but in-service audiograms all revealed hearing within normal limits, both ears, including his separation audiogram, and there is no evidence of complaint of hearing loss or tinnitus while in service.  VA records indicate a diagnosis of presbycusis, and his current hearing loss pattern is consistent with both noise-induced hearing loss and presbycusis, which have a similar pattern.  His tinnitus complaint is consistent with his current hearing loss pattern.  At his age, presbycusis is certainly a possibility.  He reported progression of hearing loss since onset, likely evidence of non-military causes.  In view of this evidence, it was the examiner's opinion that his hearing loss and tinnitus are less likely as not caused by or a result of active duty noise exposure.  

In June 2007, the Veteran underwent a private audiological evaluation with a ear, nose, and throat physician, K.J.D., M.D..  In June 2007 correspondence, Dr. K.J.D stated that the Veteran was evaluated for noise induced hearing loss while in active service.  After a thorough examination and a review of his audiogram, Dr. K.J.D. opined that the Veteran has tinnitus and sensorineural hearing loss due to noise induced trauma while in active military service.

In May 2008 correspondence, Dr. K.J.D. stated that the Veteran was examined in June 2007 and May 2008.  He has a significant sensorineural hearing loss in both ears.  Dr. K.J.D. opined that because of his work as an aircraft mechanic on jet engines while he was active in the military, that this caused his sensorineural hearing loss.  In addition, the exposure to these extremely loud noises caused his tinnitus.  Dr. K.J.D. opined that his sensorineural hearing loss and his tinnitus are a direct result of his four years of serving as an aircraft mechanic while on active duty.  

In a statement accompanying the correspondence, the Veteran stated that he furnished an April 2008 "report to Dr. K.J.D. for another opinion.  It appears the Veteran may be referring to the April 2008 statement of the case.  The Veteran stated that Dr. K.J.D. reviewed the "report" and "was taken back [sic] by your findings."  The Veteran stated that during service he was issued a small plastic tube that held two rubber ear plugs.  They were attached to a key chain that was put through the button holes of his shirt.  It did not take long for them to be lost and they were not replaced.  He stated he would use his hands to cover ears.   

As detailed, service treatment records are negative for hearing loss and tinnitus, and the Veteran's hearing was normal during audiometric testing conducted at service separation in May 1968.  While the lack of in-service findings of complaints or diagnoses of hearing loss and tinnitus in service does not preclude a finding of service connection, as detailed hearing loss and tinnitus were not shown until many years after separation from service.  Presbycusis is referenced in VA outpatient treatment records dated in 2006, and otherwise the first objective evidence of hearing loss and tinnitus is documented in the November 2006 VA audiometric examination.  Thus, this constitutes a period of approximately 38 years after separation from service.  The Board finds an absence of any documented subjective complaints of hearing loss and tinnitus, and objective findings of hearing loss and tinnitus for over three decades after discharge from service.  The lack of any evidence of continuing hearing loss and tinnitus for many years between the period of active duty and the initial findings or documented complaints of hearing loss and tinnitus weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Likewise, the Veteran was afforded a VA audiological examination in November 2006, and the VA examiner interviewed and examined the Veteran, and reviewed and summarized the in-service findings and post-service audiological findings, and opined that the Veteran's current hearing loss and tinnitus are not due to military noise exposure based on review of the claims folder.  The opinion of the November 2006 VA examiner leads to a finding that the Veteran's hearing loss and tinnitus are less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Board has given consideration to the opinions of Dr. K.J.D. that the Veteran's current hearing loss and tinnitus are due to in-service noise induced trauma.  However, such opinion is entitled to less probative weight as this physician did not have access to the claims folder, which contained service treatment records, which reflect normal hearing in both ears upon separation from service and no complaints of tinnitus.  The April 2008 statement of the case did not contain a summary of in-service audiological reports, thus there is no indication that Dr. K.J.D. was aware of the hearing tests conducted during service which reflected normal hearing, and the lack of any hearing loss and tinnitus complaints documented in service.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, while Dr. K.J.D. opined that his hearing loss and tinnitus are due to in-service noise exposure, there is no indication that the physician was aware of the Veteran's post-service noise exposure.  Thus, such opinion is entitled to less probative weight than the VA examiner's opinion which was based on a review of the entire record and contained a detailed rationale.  

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss and tinnitus, and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and find his statements and testimony of noise exposure credible based on his experiences of serving in the Air Force, especially in light of the fact that he served as an aircraft mechanic.  The Board concedes that the Veteran had noise exposure during his period of active service.  However, the Veteran is not competent to provide an opinion that his current hearing loss and tinnitus are due to his in-service noise exposure as he does not have the requisite medical expertise.  Although it is conceded that the Veteran had noise exposure during service, the fact remains that his hearing was normal at separation from service, and hearing loss and tinnitus were not shown until decades after separation from service.  The November 2006 VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his hearing loss and tinnitus were not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflect that his hearing loss and tinnitus are not due to noise exposure in service.  
To the extent the Veteran is claiming that he experienced difficulty hearing and ringing in his ears since service, he is competent to attest to this.  However, it is not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  

The negative clinical and documentary evidence post service for many years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The Board does not find it likely that hearing loss and tinnitus persisted in service and for years thereafter with no mention of that fact to any clinicians. 

In sum, the Board is left with no documented complaints or findings of hearing loss and tinnitus in service, no documented complaints or findings of hearing loss and tinnitus until many years after separation from service, and a VA medical opinion to the effect that such current hearing loss and tinnitus are not etiologically related to service.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claims of service connection for hearing loss and tinnitus.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



REMAND

The Veteran asserts that he has gastrointestinal reflux disease, COPD, and sinusitis due to exposure to jet fuel, fumes, and toxic chemicals during his period of active service.  The Veteran's DD Form 214 reflects that he served in the Air Force as an aircraft mechanic.  

In March 2008, the Veteran underwent a VA examination to determine whether his claimed conditions were due to exposure to jet fuel.  The examiner opined that his gastrointestinal reflux disease is due to relaxation of the lower esophageal sphincter and not exposure to jet fuel.  The examiner opined that his COPD was due to his 10 plus years of cigarette smoking prior to 1977, not due to exposure to jet fuel.  The examiner opined that his sinusitis was not due to exposure to jet fuel.  

The Veteran, however, is not claiming that his disorders are due solely to exposure to jet fuel, but also that his disorders are due to exposure to toxic chemicals such as paint remover, disinfectants, and deodorizers.  

In support of his claim, a fellow soldier, C.J.S., submitted a November 2008 statement corroborating the Veteran's contentions that they were exposed to jet fuel/fumes and other toxic chemicals during service.  C.J.S. also submitted a document from the Air Force pertaining to the steps taken to inspect the C-130 upper center wing areas for crack which included using paint stripper and solvent removable fluorescent dye.  

As the VA examiner failed to consider all of the Veteran's claimed exposures in offering an opinion with regard to etiology, the Board finds that the Veteran should be afforded a new VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed gastrointestinal reflux disease, COPD, and sinusitis.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Did gastrointestinal reflux disease (or any other gastrointestinal disability diagnosed) at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to exposure to jet fuel/fumes, paint thinner, disinfectant, deodorizer, solvents, or any other toxic chemicals?  Please provide a rationale for the opinion proffered.

b)  Did COPD (or any other respiratory disability diagnosed) at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to exposure to jet fuel/fumes, paint thinner, disinfectant, deodorizer, solvents, or any other toxic chemicals?  Please provide a rationale for the opinion proffered.

c)  Did sinusitis at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to exposure to jet fuel/fumes, paint thinner, disinfectant, deodorizer, solvents, or any other toxic chemicals?  Please provide a rationale for the opinion proffered.

The examiner should be notified that the Veteran served in the Air Force as an aircraft mechanic.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, service personnel records, post-service treatment records, and lay statements of the Veteran.

2.  After completion of the above, the RO should review the expanded record and readjudicate the issues of entitlement to service connection for gastrointestinal reflux disease, COPD, and sinusitis.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


